Citation Nr: 1538117	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-24 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for shooting pains to the legs.

2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 2002 to January 2003 and active duty from March 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2013, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In May 2014, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In May 2015, additional evidence, including an addendum VA opinion, was associated with the record since the last adjudication by the Agency of Original Jurisdiction (AOJ) in February 2015.  The additional evidence is not pertinent to the issue of service connection for a bilateral foot disability.  However, it is pertinent to the issue of service connection for shooting pains to the legs.  A May 2015 Report of General Information purports to be a due process waiver.  However, waiver was not executed by a proper party and does not comply with regulation.  Accordingly, the shooting pains to the legs issue must be remanded for such purpose. 

The issues of entitlement to service connection for chronic pain syndrome secondary to a back disability, depression secondary to a back disability, a neck disability secondary to a back disability, and entitlement to a higher evaluation for a back disability have been raised by the record in an August 2014 Application for Disability Benefits, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for shooting pains to the legs is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In-service right foot fracture and left foot pain while running were acute and resolved.  A current bilateral foot strain disability was not manifest during service and is not attributable to service.  

2. High arches are not disabilities subject to compensation.  His arches are a normal variant rather than a disease, injury or disability.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2008.  The claim was last adjudicated in February 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records, pertinent service personnel records, VA treatment records, hearing testimony, and lay statements have been associated with the record.  

Pursuant to a Board remand in May 2014, VA afforded the Veteran an adequate examination and obtained a medical etiological opinion with respect to his claimed bilateral foot disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  As directed by the Board remand, the VA examiner also indicated that the Veteran's flat feet are not a pathologic deformity, and he rendered an adequate nexus opinion regarding foot strain and fractures.

The RO also associated with the record National Guard records and VA treatment records.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims he is entitled to service connection for a bilateral foot disability.  Specifically, in his August 2008 claim for compensation, he asserted that he fractured his left foot in 2007 and his right foot in 2002.  The Veteran claims he submitted a claim for disability within one year of discharge, and that he was not seen by private doctors for this disability.  See January 2010 Notice of Disagreement.  In the Board hearing, the Veteran stated that every once in a while his feet get sore making it hard to keep his active lifestyle.  In sum, the Veteran contends he injured his feet in service and has had ongoing foot pain since service.  

Service treatment records show that in a January 2003 pre-deployment health assessment (i.e. post-active duty for training), the Veteran reported his health as excellent and that he was not on profile or light duty.  A February 2003 report of medical examination contains a comment that the Veteran fractured his right foot in AIT, with no present problems.  That same month, a medical review deemed the Veteran fully fit for active duty.  In a January 2004 health assessment, the Veteran denied swollen, stiff or painful joints, numbness or tingling in the hands or feet, and muscle aches.  The Veteran reported being in sick call three times during the prior deployment.

A July 2006 service treatment record shows treatment for pain shooting from the outside arch to the top of the left foot.  On examination there was no redness or swelling, and the Veteran was able to flex all toes.  There was tenderness upon palpation and upon flexing toes.  The Veteran complained that his big toe was numb.  The examiner indicated further evaluation was needed.  A July 2006 Statement of Medical Examination and Duty status indicates that the Veteran felt pain during a physical training run.  The statement indicates that the Veteran was on Active Duty for Training.  A July 2008 annual medical certificate indicates the Veteran was fully fit.

The Veteran underwent a January 2009 VA examination for his claimed foot disability.  In the examination, the Veteran reported that while on active duty for training, he injured his right foot while running.   He was running two to three miles three to four days a week.  He got pain in his right foot but states he did not have any X-ray or scan or other imaging.  When he finished AIT he could run two miles and did this in spite of right mid-foot pain.

Occupationally, he had been doing landscaping 32 hours a week for the prior two months.  Prior to that he was a mechanic for the National Guard from January 2008 to August 2008.  In his work he was walking one or two miles a day and frequently lifting.  He was primarily doing mowing and maintenance.  He also had his own property and house and had been spending two or more hours a day working on his house.

The examiner reported that, at that time, the Veteran could walk a maximum of five miles but some days could only walk one mile because of left hip, back and thigh pain.  He could stand for one hour, and climb up to 10 flights of stairs.  He reported getting occasional aching in his right foot.  The examiner found no significant flat foot on either foot and found that the Veteran has bilateral longitudinal and transverse arches.  He had a decreased amount of longitudinal arch on the left foot, but not the right, on weight bearing and standing.  The examiner noted that the Achilles tendon was vertical bilaterally but, with weight bearing, his right calcaneus had 10 degrees of valgus which was correctable by manipulation.  He had no forefoot or mid-foot malalignment.  He had no hallux valgus and did have active motion of the metatarsal phalangeal joint of the great toes bilaterally.  He had intact 10 gram sensation, capillary refill, and intact skin on both feet.  The impression was right foot strain.

A January 2009 right foot X-ray showed "somewhat high plantar arch, a normal variant finding."  There was no evidence of arthritis or new or old fracture.  There was some minimal degenerative spurring.  The impression was high plantar arch, otherwise unremarkable right foot X-ray.

The Veteran underwent another VA foot examination in May 2011.  The examination reported described the Veteran's occupation as doing building maintenance and light landscaping for the last several years, part time 10 to 20 hours a week.  He started as a self-employed construction contractor the prior year and was working 40 to 50 hour weeks at his two jobs.  The examiner referenced a primary care note of August 2010 which reported a right toe injury that month.  

The examiner reported that the Veteran would get increased soreness in both arches if he stood for as long as an hour.  It would feel better if he got off his feet.  He was getting daily aching in his feet.  The examiner noted that the Veteran's primary problem was pain in his mid-arches, but not weakness, fatigue, lack of endurance, or stiffness.

The physical examination revealed the Veteran walked without a limp.  He had a normal gait, he could walk on his toes and heels without difficulty and could do a full squat and recover.  The examiner assessed the Veteran's arches to be fairly normal, and observed no abnormalities of the toes, forefoot, midfoot, or hind foot.  He had a minimal amount of tenderness on his mid-arch on palpation, but no inflammation or palpable abnormality.  The examiner found no high arches.  The impression was exertional foot strain with no evidence of architectural pathology of his feet.  The examiner also found that as likely as not, the Veteran has had pain in his feet with prolonged standing over the years since his military service.  Residuals of right foot fracture were not seen.  The examiner opined that the Veteran has a long history of non-military activities on his feet and it would be speculation to attribute his current exertional discomfort to a specific injury or foot pathology during military service, with the currently available information.  

May 2011 right foot X-rays revealed mildly high foot plantar arch, minimal spurring, no acute process, and no arthritis.  Left foot X-rays revealed high plantar arch, and otherwise no soft tissue, skeletal or articular abnormality.

A June 2011 addendum opinion was provided after a review of the X-ray results.  The examiner reported that the spurring of the right foot noted on the May 2011 X-ray is on the dorsum (top) of the foot, above the articulation of the first cunaform-metatarsal joint.  The spur is of uncertain significance.  The opinion reported no articular joint space abnormality, nor arthritis of that joint or other joint articulations of the Veteran's midfoot.  The spur did not show post-traumatic or post fracture changes.  The examiner concluded that the spur is less likely than not the result of an injury in service.  

As for the left foot, the addendum opinion states that there was no evidence that the Veteran had an injury to his left foot in July of 2006.  The examiner opined that with the currently available information, it would be speculation to attribute the Veteran's left foot pain in July 2006 to an injury at that time, but as likely as not to the cumulative effects of running on a daily basis with his mileage and footwear used at that time.

A June 2011 Report of General Information indicates that the June 2011 VA examiner called to clarify that although the Veteran has had recurrent strains of the feet since service, that the examiner could not medically relate these disorders to service because the Veteran has been engaged in various labor intensive activities and running since service discharge.  The examiner also clarified that no current pathology for the claimed chronic disabilities is objectively apparent on clinical examination.

An August 2014 VA examination was conducted.  During the examination, the Veteran reported that he rarely has pain in the left foot and has no pain in the right foot.  The Veteran reported that he continued running until 2011 when back pain caused him to stop.  He denied injuries, events, evaluations or treatments for either foot in past 3 years.  He denied current problems with right foot, or in the past couple of years.  He stated he has no current pain in his left foot.  He stated he has a past history of pain on the bottom of his left foot, behind the "ball of his foot" once every 2-3 months for an hour or two, but has had no foot pain on the left in the past 2 months.  He denied flare-ups affecting the function of either foot.

On examination, he walked with a symmetrical gait.  He walked on toes and heels without problem.  He was in and out of his chair without difficulty and could squat without difficulty.  The examiner noted higher than average arches, but that this was not a pathologic deformity.  There was no pes cavus, no tenderness of the feet.  Sensation, skin, circulation and callus were intact on both feet.  The examiner opined that there was no diagnosable condition of either foot.  There was no residual pathology of feet resulting from military service.  X-rays were negative and physical examination was normal.  The examiner opined that the Veteran "less likely than not has foot strain or plantar arches secondary to SC treatment for foot strain or fracture of right foot."  The "Yes" box was checked in the Disability Benefits Questionnaire that the Veteran has a Morton's Neuroma.

VA pain management treatment records from 2014 show the Veteran reporting back and shoulder pain, but not foot pain.  As noted by the VA examiner, in August 2010, the Veteran reported a second right toe fracture the prior week.  In August 2011, the Veteran was seen by VA for back pain.  At the time, he reported pain radiating into his left leg and occasionally experiencing left foot numbness.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's claimed bilateral foot disability is not warranted.  The preponderance of the evidence shows that the Veteran's post-service diagnoses of foot strain are not related to service and that the Veteran's high arches are not disabilities resulting from personal injury suffered or disease incurred or aggravated during service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(c).

In this regard, the August 2014 VA medical opinion found that it was less likely than not that the Veteran has foot strain or plantar arches "secondary to SC treatment" for foot strain or fracture of the right foot.  The examiner reasoned there was no residual pathology of feet resulting from military service.  The examiner also explained that the Veteran has higher than normal arches, but that this was not a pathologic deformity.  The examiner noted there was no diagnosable condition of either foot at the time.  On the other hand, a "Yes" was marked for the "Morton's Neuroma" checkbox.

The Board finds the August 2014 VA medical opinion highly probative of a negative nexus between the Veteran's post-service foot pain and his in-service injuries.  The opinion demonstrates a thorough review of the record and the Veteran's history.  It also contains conclusions that have been consistent with past opinions, with reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Although the phrase "secondary to SC treatment" was used, the Board finds that, when reading the opinion as a whole, the context of this language, though inartful, indicates that foot strain and high plantar arches are not related to the conditions for which the Veteran was treated in service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Particularly clear is the conclusion that there was no residual pathology of the feet resulting from service.  Thus, the negative nexus is broader than just post-service foot strain and high arches.  Although the May 2011 VA medical opinion stated that as likely as not the Veteran has had pain in his feet with prolonged standing over the years since his military service, the Board finds this conclusion does not relate the pain in his feet to service, but rather, to prolonged standing.

Although the August 2014 VA medical opinion has a "Yes" checked for a Morton's Neuroma, reading the opinion as a whole, the strong conclusion that the Veteran has no diagnosable condition indicates that the "Yes" response was in error.  Alternatively, the conclusion that there is no resulting pathology of the feet resulting from service is probative evidence that there is no nexus between Morton's Neuroma and service.

With respect to the notations of high arches throughout the medical records, the Board finds that this condition is not a disability subject to compensation.  The January 2009 right foot X-ray indicated that the high plantar arch was a "normal variant finding."  The August 2014 VA medical opinion also concludes that the Veteran's arches are higher than normal, but that such condition is not a pathological deformity.  There is no evidence contradictory to this conclusion.  The Board thus finds that the high arches are not a disability for which compensation is available.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(c).

There is no credible evidence that the Veteran has arthritis.  X-rays on record are negative for arthritis.  There is no contention by the Veteran that he has been diagnosed with arthritis, and no contradictory evidence otherwise.  Accordingly, the chronic disease presumption is not available.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Although the right foot X-rays have revealed spurring, the June 2011 VA addendum medical opinion asserted that the spur is less likely than not the result of an injury in service.  This opinion is highly probative and there is no other evidence to contradict it.  Thus, the Board finds that a right foot spur was not incurred in or aggravated by service.  

In rendering its opinion, the Board has considered the lay evidence of the Veteran and his wife.  The Veteran submitted several statements and testified at the March 2013 Board hearing.  The Veteran's wife also testified at the Board hearing.  Her testimony was that the Veteran was in pain almost as long as she has known him, which is since 2005.  She vaguely remembers him saying he hurt his foot while running in "AT."  While the Board finds the lay statements to be competent and credible, the statements are not of significant probative weight as they are vague as to medical etiology.  The Board further finds that the probative weight of these statements is significantly less than the probative weight of the VA medical examiner as the medical examiner has greater training, knowledge, and expertise than the Veteran and his wife in discussing medical etiologies

Accordingly, the preponderance of the evidence is against a nexus between the Veteran's in-service injuries and post-service disabilities.  Moreover, the preponderance of the evidence shows that the Veteran's high arches are not a disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for a bilateral foot disability is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the issue of service connection for shooting pains to the legs.  See 38 C.F.R. § 19.9 (2014).  As discussed above, in May 2015, additional evidence, including an addendum VA opinion, was associated with the record since the last adjudication by the Agency of Original Jurisdiction (AOJ) in February 2015.  A May 2015 Report of General Information purports to be a due process waiver.  However, without a valid waiver, in a form prescribed by regulation, the receipt of new pertinent evidence prior to transfer to the Board necessitates the issuance of a Supplemental Statement of the Case, notwithstanding the receipt of a waiver.  See 38 C.F.R. § 19.37(a)(2015).  In this case, transfer to the Board occurred in July 2015.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a Supplemental Statement of the Case addressing entitlement to service connection for shooting pains to the legs.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


